     Case 3:20-cv-00411-LAB-JLB Document 49 Filed 01/06/21 PageID.494 Page 1 of 3



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     DANA RASMUSSEN                           Case No.: 20cv411-LAB (JLB)
12                                 Plaintiff,
                                                ORDER EXTENDING TIME FOR
13     v.                                       DEFENDANT DONALD HICKEY
                                                TO RESPOND TO AMENDED
14     DONALD HICKEY, et al.
                                                COMPLAINT; AND
15                             Defendants.
                                                ADMONITIONS TO PARTIES
16
17
18          On November 23, the Court extended the time for Defendant Donald Hickey,
19   a prisoner, to respond to the complaint. He was to have filed his answer or a
20   responsive motion by December 21. On December 23, the Court received a letter
21   from Hickey, which included various questions, requests, and arguments, as well
22   as an explanation that the prison where he is incarcerated is on lockdown. The
23   Court rejected that ex parte communication for filing. Any requests Hickey has
24   should be made in a motion, not in a personal letter to the Court.
25          At the same time, it is clear Hickey is attempting to defend himself from the
26   claims against him. In light of the strong policy favoring decisions on the merits
27   when reasonably possible, see Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir.
28   1986), the Court sua sponte extends the time for Hickey to file his answer or other

                                                1
                                                                                  20cv411
     Case 3:20-cv-00411-LAB-JLB Document 49 Filed 01/06/21 PageID.495 Page 2 of 3



1    response to the complaint. He may file his answer or other response by January
2    26, 2021.
3          Hickey’s letter suggests that he thinks he needs access to documents and
4    to a law library in order to file his answer. Hickey says these are unavailable
5    because of the lockdown. The Court is aware that Hickey is not a lawyer and does
6    not have access to the materials he would like to have. However, he has personal
7    knowledge of the facts, and has repeatedly attempted to explain why the complaint
8    lacks merit. He should prepare and file the best answer or motion to dismiss that
9    he can file based on the information he knows. As much as possible, he must also
10   gather the documents he believes he needs — for example, by writing to the lawyer
11   he says has some of them and requesting copies. If new information that he could
12   not reasonably have known comes to light later, he may request leave to amend
13   his answer or to file a new responsive motion.
14         As the Court explained in its November 23, order, the Court intends to decide
15   the claims on the merits if it is reasonably possible to do so. Nevertheless, Hickey
16   will not be excused indefinitely from offering any adequate defense. And the Court
17   will not refrain indefinitely from granting default judgment merely because Hickey
18   has encountered some difficulties. Even if Hickey cannot do everything he would
19   like to do to defend himself in this case, he must do what he can reasonably do
20   under the circumstances.
21         On December 23, Plaintiff’s counsel filed a motion styled “Amended Motion
22   for Default Judgment.” In fact, the motion was a motion for reconsideration of the
23   Court’s earlier denial of the motion for default judgment. Because it was filed
24   without obtaining a hearing date from the Court, it was rejected for filing. That being
25   said, it was also premature. Hickey’s letter, dated December 14, was received by
26   the Court on December 23. Because Hickey is a prisoner, he is will be given the
27   benefit of the prisoner mailbox rule. See Douglas v. Noelle, 567 F.3d 1103, 1107
28   (9th Cir. 2009) (applying prisoner mailbox rule recognized in Houston v. Lack, 487

                                                2
                                                                                     20cv411
     Case 3:20-cv-00411-LAB-JLB Document 49 Filed 01/06/21 PageID.496 Page 3 of 3



1    U.S. 266 (1988) to § 1983 suits). Before assuming that Hickey has not answered
2    or responded, Plaintiff’s counsel should wait a reasonable time for mail to arrive at
3    the Court and be docketed. In this case, until the Court rejected Hickey’s letter by
4    discrepancy order, it was not clear whether it would be construed as a responsive
5    pleading.
6
7          IT IS SO ORDERED.
8    Dated: January 6, 2020
9
10                                           Honorable Larry Alan Burns
                                             Chief United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                                   20cv411
